Name: Commission Regulation (EEC) No 73/81 of 12 January 1981 extending the temporary suspension of advance fixing of the export refund for butter exported in the form of certain goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 1 . 81 Official Journal of the European Communities No L 11 /9 COMMISSION REGULATION (EEC) No 73/81 of 12 January 1981 extending the temporary suspension of advance fixing of the export refund for butter exported in the form of certain goods not covered by Annex II to the Treaty Whereas the reasons for adopting the said measures still obtain and they should, accordingly, be main ­ tained for the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Commission Regulation (EEC) No 123/81 of 7 January 1981 (4) temporarily suspended advance fixing of the export refund for butter exported in the form of certain goods not covered by Annex II to the Treaty ; Advance fixing of the export refund for the products falling within heading No 04.03 of the Common Customs Tariff exported in the form of the following goods shall remain suspended during the period 13 January to 15 February 1981 : 18.06 D II c) and 21.07 G VII to IX. Article 2 This Regulation shall enter into force on 13 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1981 . For the Commission Finn GUNDELACH Member of the Commission (!) OJ No L 148, 28 . 6. 1968, p . 13 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 323, 29 . 11 . 1980, p . 27 . ( «) OJ No L 8 , 8 . 1 . 1981 , p . 15 .